Exhibit 10.26
 
STOCK OPTION AGREEMENT


THIS AGREEMENT (this “Agreement”), is effective as of May 14, 2012 (the “Date of
Grant”), between 2238646 Ontario Inc. (“2238646 Ontario”) as grantor, and the
individual set forth on the signature page hereto (the “Optionee”).


WHEREAS, the Optionee has as of even date herewith been appointed as an officer
of Mobile Integrated Systems, Inc. (the “Company”);


WHEREAS, 2238646 Ontario being the controlling shareholder of the Company has an
interest in providing an inducement for performance of the Optionee in respect
of the corporate development of the Company;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1.           Grant of Option.  Effective as of the Date of Grant, 2238646
Ontario hereby grants to the Optionee the right and option (the “Option”) to
purchase all or any part of an aggregate of SEVEN MILLION SIX HUNDRED THOUSAND
(7,600,000) shares (each a “Share” and collectively the “Shares”) of the shares
of the Company’s common stock, par value $.0001 per share (the “Common Stock”)
from 2238646 Ontario, subject to, and in accordance with, the terms and
conditions set forth in this Agreement.


2.           Purchase Price.  The price at which the Optionee shall be entitled
to purchase each Share shall be US $.15 (Fifteen Cents) per Share, the purchase
price being determined by 2238646 Ontario and bearing no relation to any
publicly quoted price of the Company’s common stock.


3.           Vesting and Exercise of Option.


 The options vest monthly 1/36 a month for 36months. Such vested portion of the
Option may be exercised for a period of Two (2) years following the respective
vesting date. An additional year will be allowed following the respective
vesting date if the shares are not listed on the relevant exchange and valued at
least at .45 a share.


4.           Duration of Option.


 (a)           Subject to all other terms and conditions of this Agreement, the
Option shall be exercisable to the extent vested and in the manner provided
herein until the first anniversary of the respective vesting date of each
one-thirty sixth  (1/36) portion of the Option.  Nothing in this Agreement shall
be interpreted or construed to confer upon the Optionee any right with respect
to continuance of services as an officer, director, employee or consultant with
the Company, nor shall this Agreement interfere in any way with the right of the
Company to terminate the Optionee's services as a director, employee or
consultant at any time.
 
 
1

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------

 
(b)           Notwithstanding any provision to the contrary herein, in the event
of Optionee's death, his Option shall terminate on the date of death, provided
that all or any portion of the Option to the extent that the right is
exercisable but not exercised on the date of death may be exercised by
Optionee’s estate.  Such Option must be exercised by the Optionee’s estate, if
at all, within twelve (12) months after the date of death of Optionee or, if
earlier, within the originally prescribed term of the Option, notwithstanding
that the decedent might have been able to exercise the Option as to some or all
of the Shares on a later date if the Optionee were alive and had continued to be
an employee or consultant of the Company or of an affiliate thereof.


5.             Manner of Exercise.


5.1           Subject to the terms and conditions of this Agreement the Option
may be exercised by delivery of written notice to 2238646 Ontario in the form
attached hereto, at its principal executive office.  Such notice shall state
that the Optionee is electing to exercise the Option and the number of Shares in
respect of which the Option is being exercised and shall be signed by the person
or persons exercising the Option.  If requested by 2238646 Ontario, such person
or persons shall (i) deliver this Agreement to an Officer of 2238646 Ontario,
who shall endorse thereon a notation of such exercise; and (ii) provide
satisfactory proof as to the right of such person or persons to exercise the
Option.
 
5.2           In the event the Executive wishes to retain the stock after
exercising his option the notice of exercise described in Section 5.1 shall be
accompanied by payment of the full purchase price for the Shares in respect of
which the Option is being exercised, in cash, by check or any other form as
2238646 Ontario may require from time to time.
 
5.2.1           In the event that the Executive wishes to exercise the stock
option and immediately sell the resulting stock at market price then 2238646
Ontario Inc. shall immediately provide a cheque equal to the difference between
the fair market value as measured by the listing on the Nasdaq at the close of
the day of delivery of the notification and the option price listed in this
document. Payment to the Executive shall be made without withholding taxes or
applicable withholding amounts of any kind.
 
5.3           Upon receipt of the notice of exercise and any payment or other
documentation as may be necessary pursuant to Section 5.2 relating to the Shares
in respect of which the Option is being exercised, 2238646 Ontario shall,
subject to this Agreement, take such action as may be necessary to effect the
transfer to the Optionee of the number of Shares as to which such exercise was
effective.
 
5.4           The Optionee shall not be deemed to be the holder of, or to have
any of the rights of a holder with respect to any Shares subject to the Option
until (i) the Option shall have been exercised pursuant to the terms of this
Agreement and the Optionee shall have paid the full purchase price for the
number of Shares in respect of which the Option was exercised; (ii) 2238646
Ontario shall have issued and delivered the Shares to the Optionee; and
(iii) the Optionee's name shall have been entered as a stockholder of record on
the books of the Company, whereupon the Optionee shall have full voting and
other ownership rights with respect to such Shares during the period of
ownership thereof.
                                
 
2

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------

 
6.           Notices.  All notices, demands, instructions and other
communications required or permitted to be given to or made upon either party
hereto or any other person shall be in writing and shall be personally delivered
or sent by registered or certified mail, postage prepaid, return receipt
requested, or by a reputable courier delivery service, or by telegram (with
messenger delivery), or by telecopy (confirmed by mail), and shall be deemed to
be given for purposes of this Agreement on the day that such writing is
delivered or sent to the intended recipient thereof in accordance with the
provisions of this Section. Unless otherwise specified in a notice sent or
delivered in accordance with the foregoing provisions of this Section, notices,
demands, instructions and other communications in writing shall be given to or
made upon the respective parties hereto, in the case of the Optionee to the
address of record on file with 2238646 Ontario; and in the case of 2238646
Ontario, to the principal executive office of 2238646 Ontario addressed to the
Corporate Secretary.


7.           Non-Transferability.  The Option shall not be transferable other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined in the U.S. Internal Revenue
Code.  During the lifetime of the Optionee, the Option shall be exercisable only
by the Optionee, except in the case of an Option transferred pursuant to a
qualified domestic relations order.


8.           Securities Act Restrictions; Sales of Shares. The Optionee
acknowledges that neither the U.S. Securities and Exchange Commission (the
“SEC”) nor any state securities commission has approved the Option nor any
Shares issuable upon exercise thereof, nor passed upon or endorsed the merits of
this Option or the Shares; the Optionee further understands and agrees that
neither the Option nor the Shares have been registered (i) with the SEC under
the Securities Act of 1933, as amended (the “Securities Act”); or (ii) with any
state securities commission.  The Optionee understands that neither the Option
nor the Shares may be offered, sold, transferred or otherwise disposed of in the
U.S., its territories or possessions, or to persons known to be residents of the
U.S. or to a U.S. person within the meaning of the Securities Act and the rules
promulgated thereunder; provided that the Shares may be so sold after the
earlier to occur of the effectiveness of a registration statement registering
the Shares under the Securities Act or the expiration of the restricted period
under Rule 144 promulgated under the Securities Act and thereafter only if the
Shares are registered under the Securities Act or an exemption from the
registration requirements under the Securities Act is available.  The Optionee
acknowledges that neither the Company nor 2238646 Ontario has any obligation to
cause the registration of this Option or the Shares under the Securities
Act.  Following exercise of some or all of the Option, Optionee agrees not to
sell or transfer more than 25% of the aggregate of all such Shares underlying
the Option during any single calendar quarter and that the certificates
representing such Shares shall bear a legend to such effect.


9.           Adjustments.  In the event of a change applicable to the entire
class of shares of the Company’s Common Stock with regard to a forward or
reverse stock split, with respect to all issued and outstanding shares of the
Company’s Common Stock, then 2238646 Ontario shall make corresponding
adjustments to the number of Shares subject to this Option and the purchase
price for such Shares.  For purposes of clarity, however, no adjustments shall
be made with respect to cash or stock dividends or Common Stock issued prior to
the effective date of the exercise of this Option or any other issuances of
Common Stock by the Company or any instruments exercisable or convertible into
shares of Common Stock.
 
 
3

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------

 
10.           Effect of a Liquidation, Merger or Consolidation. Upon the
effective date of (i) the liquidation or dissolution of the Company; or (ii) a
merger or consolidation of the Company (a “Transaction”), the Option shall
continue in effect in accordance with its terms and the Optionee shall be
entitled to receive in respect of each Share subject to the Option, upon
exercise of the Option, the same number and kind of stock, securities, cash,
property or other consideration that each holder of a Share was entitled to
receive in the Transaction in respect of a Share.


11.           Withholding of Taxes; Stock Option Treatment. 2238646 Ontario
shall have the right to deduct from any distribution to the Optionee an amount
equal to any taxes and other amounts as may be required by law to be withheld if
required in connection with the exercise of the Option (the “Withholding
Taxes”).  If the Optionee is entitled to receive Shares upon exercise of the
Option, the Optionee shall pay the Withholding Taxes to 2238646 Ontario prior to
the issuance of such Shares.  In satisfaction of the Withholding Taxes, the
Optionee may make a written election, which may be accepted or rejected in the
discretion of 2238646 Ontario, to have withheld a portion of the Shares issuable
to him or her upon exercise of the Option, having an aggregate Fair Market
Value, on the date preceding the date of such issuance, equal to the Withholding
Taxes. The Optionee hereby acknowledges that they are aware of, and responsible
for, any tax consequences or effects caused by the aforementioned withholding of
Shares.


12.           No Assignment.  Except as otherwise provided herein, the rights of
the Optionee hereunder may not be assigned or otherwise transferred to any other
party.


13.           Modification of Agreement. This Agreement may be modified,
amended, suspended or terminated, and any terms or conditions may be waived, but
only by a written instrument executed by the parties hereto.


14.           Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.


15.           Successors in Interest. All obligations imposed upon the Optionee
and all rights granted to 2238646 Ontario under this Agreement shall be final,
binding and conclusive upon the Optionee's heirs, executors, administrators,
successors and (subject to Section 12 above) assigns of the parties hereto.


16.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.  This Agreement may be
executed and delivered by fax or scan which shall be an original for all
purposes.
 
 
4

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------

 
17.           Entire Agreement.  This Agreement constitutes the entire
agreement, and supersedes all prior agreements, of the parties hereto relating
to the subject matter hereof, and there are no written or oral terms or
representations made by either party hereto other than those contained
herein.  This Agreement cannot be modified, altered or amended except by a
writing signed by all the parties hereto.  No waiver by either party hereto of
any provision or condition of this Agreement at any time shall be deemed a
waiver of such provision or condition at any prior or subsequent time or of any
other provision or condition at the same or any prior or subsequent time.


18.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled exclusively by
binding arbitration in Toronto, Ontario, Canada pursuant to the rules of the
American Arbitration Asociation (AAA)  The Arbtrator shall be a solicitor with
not less than ten years  experience.  The Arbitrator shall reach and render a
decision in writing with respect to the amount, if any, of payment respecting
the disputed matter.  Notwithstanding anything to the contrary herein, in no
event will any award include consequential or punitive damages of any kind or
nature.  Any award rendered shall be final and conclusive upon the parties and
adjudgment thereon may be entered in the highest court of the forum, state or
federal, having jurisdiction.  This Agreement shall be interpreted in accordance
with the laws of the State of incorporation of the Company.  The fees and
expenses of the Arbitrator and the respective fees and expenses of the parties
hereto in connection with any such arbitration (including, without limitation,
reasonable fees and expenses of legal counsel and consultants) shall be paid by
the party against whom a decision by the Arbitrator is rendered.


[Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above with the understanding that this Agreement shall
constitute a legal, valid, binding and enforceable obligation of 2238646 Ontario
and the Optionee, respectively.
 

  2238646 ONTARIO INC.          
 
By:  /s/ Randall Barrs       Name: Randall Barrs       Title: President        
    OPTIONEE           /s/ Murray Simser    
Murray Simser
 

 
 
6

--------------------------------------------------------------------------------

 
 
2238646 ONTARIO INC.


STOCK OPTION AGREEMENT FOR SHARES OF
MOBILE INTEGRATED SYSTEMS, INC.


Form of Notice of Exercise
 

Optionee    

 

Number of Shares purchased pursuant   to Exercise of Option  

 

Exercise Date    

 

Exercise Price per Share     

 

Aggregate Purchase Price    

 

Form of Payment     

 
By this exercise, the Optionee agrees to (i) promptly provide such additional
documents as 2238646 Ontario may reasonably require and (ii) deliver hereto the
payment to 2238646 Ontario (in the manner designated by 2238646 Ontario) all
payments required for the exercise of this Option.
 

Optionee:    

 

  By:                    Name:                  Title:     

 
 
7 

--------------------------------------------------------------------------------